 

Exhibit 10.37

 

THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR AN OPINION OF COUNSEL SATISFACTORY TO THE BORROWER THAT REGISTRATION
IS NOT REQUIRED UNDER SUCH ACT OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SUCH
ACT.

 

CONVERTIBLE PROMISSORY NOTE

 

$125,000 March 29, 2019

 

FOR VALUE RECEIVED, NanoVibronix, Inc., a Delaware corporation (the “Borrower”),
hereby promises to pay to the order of Globis Capital Partners, L.P. (“Lender”),
the principal amount (“Principal Amount”) equal to $125,000 Interest on the
unpaid portion of the Principal Amount shall be payable on the Maturity Date (as
defined below) at a rate per annum equal to 6%.

 

1.            Terms; Payment.

 

1.1          Terms. This Note is one of a number of similar notes (the “Other
Notes”) being issued and delivered by the Borrower to certain note holders
(together with Lender, the “Note Holders”) pursuant to a debt financing of up to
$750,000

 

1.2          Payment. Unless this Note has been previously converted in
accordance with the terms of Section 3 hereunder, the Principal Amount and all
accrued but unpaid interest thereon shall be due and payable on the date that is
the earlier of the (i) 5-year anniversary of the date hereof, or (ii) the date
that the Borrower completes a Qualified Financing (as hereafter defined) (the
“Maturity Date”). On the affirmative vote of the holders of at least two-thirds
(2/3rds) of the outstanding aggregate Principal Amount of this Note and each of
the Other Notes (the “Required Holders”), the Borrower may from time to time
extend the Maturity Date of this Note and each of the Other Notes. All payments
shall be made in lawful money of the United States of America at the principal
office of the Borrower, or at such other place as the holder hereof may from
time to time designate in writing to the Borrower. Payment shall be credited
first to accrued interest due and payable and the remainder applied to
principal. The Borrower hereby waives demand, notice, presentment, protest and
notice of dishonor.

 

2.           Representations and Warranties of Lender. In connection with the
transactions provided for herein, Lender hereby represents and warrants to the
Borrower that:

 

2.1          Purchase Entirely for Own Account. Lender acknowledges that this
Note is issued to Lender in reliance upon Lender’s representation to the
Borrower that this Note will be acquired for investment for Lender’s own
account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and that such Lender has no present intention
of selling, granting any participation in, or otherwise distributing the same.
By executing this Note, Lender further represents that Lender does not have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participations to such person or to any third person, with
respect to this Note.

 



 

 

 

2.2         Investment Experience. Lender is an investor in securities of
companies in the development stage and acknowledges that it, he or she is able
to fend for itself, himself or herself, can bear the economic risk of its, his
or her investment, and has such knowledge and experience in financial or
business matters that it, he or she is capable of evaluating the merits and
risks of the investment in this Note. Lender also represents it, he or she has
not been organized solely for the purpose of acquiring this Note.

 

2.3         Accredited Investor. Lender is an “accredited investor” within the
meaning of Rule 501 of Regulation D, as presently in effect, as promulgated by
the Securities and Exchange Commission (the “SEC”) under the Securities Act of
1933, as amended (the “Act”).

 

2.4         Restricted Securities. Lender understands that this Note is
characterized as a “restricted security” under the federal securities laws
inasmuch as it is being acquired from the Borrower in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Act only in certain
limited circumstances. In this connection, Lender represents that it is familiar
with Rule 144 as promulgated by the SEC under the Act, as presently in effect,
and understands the resale limitations imposed thereby and by the Act.

 

3.            Conversion of this Note. This Note shall be convertible according
to the following terms:

 

3.1          Definitions. The following terms shall have the meanings assigned
below:

 

(a)        “Change of Control” means any consolidation or merger of the Borrower
with or into any other corporation or other entity or person, or any other
corporate reorganization in which the Borrower shall not be the continuing or
surviving entity of such reorganization or any transaction or series of related
transactions by the Borrower in which in excess of 50% of the Borrower’s voting
power is transferred, or a sale of all or substantially all of the assets of the
Borrower, other than any transaction or series of related transactions which is
primarily for the purpose of financing the Borrower or a reincorporation of the
Borrower.

 

(b)        “Equity Financing” means the issuance and sale by the Borrower of
shares of its Capital Stock, with the principal purpose of raising capital, for
cash.

 

(c)        “Equity Securities” means the Borrower’s capital stock (the “Capital
Stock”) or any securities conferring the right to purchase such Capital Stock or
securities convertible into, or exchangeable for (with or without additional
consideration), such Capital Stock.

 



2 

 

 

3.2          Qualified Financing. In the event the Borrower consummates an
Equity Financing following the date of issuance of this Note pursuant to which
it issues and sells shares of Capital Stock resulting in aggregate proceeds
(excluding the conversion of this Note and each of the Other Notes) to the
Borrower of at least $2,000,000 (a “Qualified Financing”), and provided that
this Note remains outstanding at the time of such Qualified Financing, Lender
may, upon 10 days’ prior notice, elect to have the outstanding principal and
unpaid accrued interest of this Note converted into shares of the same class and
series of Equity Securities sold in such Qualified Financing, provided that the
Lender may elect to receive shares of the Series C Convertible Preferred Stock
of the Borrower instead of shares of common stock of the Borrower (the “Common
Stock”) to the extent that shares of Common Stock are issued in such Qualified
Financing, at a price per share equal to the lesser of: (a) 80% (i.e., a 20%
discount) of the price per share at which such securities are sold in such
Qualified Financing and (b) $4.00 per share, as such amount may be adjusted for
any stock split, stock dividend, reclassification or similar events affecting
our Capital Stock. At least 10 business days prior to the closing of the
Qualified Financing, the Borrower shall notify Lender in writing of the terms
under which the Equity Securities of the Borrower will be sold in such
financing. The conversion of this Note into Equity Securities under this Section
3.2 shall occur on the closing date of such Qualified Financing, and at the
closing of the Qualified Financing, Lender shall execute a stock purchase
agreement in the same form as that executed by the other investors of the
Qualified Financing. Notwithstanding the foregoing in no event will the number
of shares to be issued upon (i) conversion of this Note or the Other Notes, or
(ii) upon exercise of the warrants to purchase capital stock of the Company
issued to the Note Holders on the date hereof exceed, in the aggregate, 9.9% of
the total shares outstanding or the voting power outstanding on the date
immediately preceding the day hereof.

 

3.3          Change of Control. If prior to the Maturity Date, there is a Change
of Control and this Note has not previously converted pursuant to Section 3.2,
Lender may, upon 10 days’ prior notice, elect to have this Note converted or
repaid in one of the following two ways: (a) Lender may elect to receive from
the Borrower an amount in cash equal to the sum of the original Principal Amount
and interest then accrued and unpaid under the Note, or (b) Lender may elect to
convert this Note plus all accrued and unpaid interest into shares of Common
Stock or, if Lender so elects, into shares of the Series C Convertible Preferred
Stock of the Borrower, immediately prior to the closing of such Change of
Control at a price per share equal to the Change of Control Exchange Price. For
purposes of the foregoing sentence, the “Change of Control Exchange Price” means
the lesser of: (x) 80% (i.e., a 20% discount) of the amount (expressed in
dollars) equal to the quotient obtained by dividing (i) the estimated value of
the Borrower implied by the exchange ratio set forth in the agreement governing
such Change of Control, as determined in good faith by the Borrower’s board of
directors, by (ii) the aggregate number of outstanding shares of the Borrower’s
Common Stock, immediately prior to such Change of Control on a fully diluted
basis, and (y) $5.90 per share, as such amount may be adjusted for any stock
split, stock dividend, reclassification or similar events affecting our Capital
Stock. In the event that Lender does not make an election within 10 days of the
notice from the Borrower (with email being adequate notice), the Borrower shall
determine, in its reasonable discretion, to convert or repay the Note, based
upon whether the value of the consideration that would be payable to Lender in a
Change of Control if Lender converted this Note is greater than the Principal
Amount and accrued and unpaid interest on this Note.

 



3 

 

 

3.4          Maturity Date. If on the Maturity Date this Note has not previously
converted pursuant to Sections 3.2 or 3.3, Lender may, upon 10 days’ prior
notice, elect to have this Note converted or repaid in one of the following two
ways: (a) Lender may elect to receive from the Borrower an amount in cash equal
to the sum of the original Principal Amount and interest then accrued and unpaid
under the Note, or (b) Lender may elect to convert this Note plus all accrued
and unpaid interest into shares of Common Stock or, if Lender so elects, into
shares of the Series C Convertible Preferred Stock of the Borrower, on the
Maturity Date at a price per share equal to the Maturity Date Exchange Price.
For purposes of the foregoing sentence, the “Maturity Date Exchange Price” means
the lesser of: (x) 80% (i.e., a 20% discount) of the amount (expressed in
dollars) equal to the quotient obtained by dividing (i) the estimated value of
the Borrower as of the Maturity Date, as determined in good faith by the
Borrower’s board of directors, by (ii) the aggregate number of outstanding
shares of the Borrower’s Common Stock, as of the Maturity Date on a fully
diluted basis, and (y) $5.90 per share, as such amount may be adjusted for any
stock split, stock dividend, reclassification or similar events affecting our
Capital Stock. In the event that Lender does not make an election within 10 days
of the notice from the Borrower (with email being adequate notice), the Borrower
shall determine, in its sole discretion, to convert or repay the Note.

 

3.5          Additional Terms. Upon the conversion of this Note, in lieu of any
fractional shares to which Lender would otherwise be entitled, the Borrower
shall pay Lender cash equal to such fraction multiplied by the issue price of
such Equity Securities or Common Stock, as applicable. As promptly as
practicable after the conversion of this Note, the Borrower at its expense will
issue and deliver to Lender, upon surrender of this Note, a certificate or
certificates for the number of full shares of Equity Securities or Common Stock,
as applicable, issuable upon such conversion.

 

4.            Miscellaneous.

 

4.1          No Prepayments. Except to the extent expressly permitted in writing
by the Required Holders, the Borrower shall not be entitled to prepay any
portion of the outstanding Principal Amount of this Note or any of the Other
Notes.

 

4.2          Successors and Assigns. Except as otherwise provided herein, the
terms and conditions of this Note shall inure to the benefit of and be binding
upon the respective successors and assigns of the parties; provided, however,
that neither party may assign its rights or obligations under this Note without
the prior written consent of the other party. Nothing in this Note, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations or
liabilities under or by reason of this Note, except as expressly provided in
this Note.

 

4.3          Governing Law and Venue. This Note shall be governed by and
construed and enforced in accordance with the laws of the State of New York,
without giving effect to its conflicts of laws principles. Any disputes shall be
resolved in the federal or state courts situated in New York, New York, with the
prevailing party being entitled to attorneys’ fees and reasonable costs.

 



4 

 

 

4.4          Notices. All notices and other communications given or made
pursuant hereto shall be in writing to the addresses set forth on the signature
pages hereof and shall be deemed effectively given: (i) upon personal delivery
to the party to be notified, (ii) when sent by confirmed electronic mail or
facsimile if sent during normal business hours of the recipient; if not, then on
the next business day, (iii) five days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (iv) one (1) day
after deposit with an internationally recognized overnight courier, specifying
next day delivery, with written verification of receipt.

 

4.5          Severability. If one or more provisions of this Note are held to be
unenforceable under applicable law, such provision shall be excluded from this
Note and the balance of this Note shall be interpreted as if such provision were
so excluded and shall be enforceable in accordance with its terms.

 

4.6          Further Assurance. From time to time, the Borrower shall execute
and deliver to Lender such additional documents and shall provide such
additional information to Lender as Lender may reasonably require to carry out
the terms of this Note, and any agreements executed in connection herewith, and
to be informed of the financial and business conditions and prospects of the
Borrower.

 

4.7         Entire Agreement; Amendments and Waivers. This Note constitutes the
entire agreement of the parties, superseding and extinguishing all prior
agreements and understandings, representations and warranties, relating to the
subject matter hereof. Any provision of this Note may be amended, waived or
modified upon the written consent of the Borrower and the Required Holders.
Notwithstanding the foregoing, in the event an amendment, waiver, or
modification of this Note adversely affects the rights of Lender in a manner
different than the other Note Holders other than by virtue of the amount of
principal and interest then outstanding owed to such persons, then the written
consent of Lender shall also be required to enforce such amendment, waiver or
modification.

 

[ Signature Page Follows ]

 



5 

 

 

 

IN WITNESS WHEREOF, this Note is executed as of the date first above written.

 

THE “BORROWER”: 

    March 29, 2019 NANOVIBRONIX, INC.,   a Delaware corporation

 

Address: By: /s/Stephen Brown  



525 Executive Blvd Name: Stephen Brown   Elmsford NY 10523 Title: CFO  

 

[Convertible Promissory Note - Borrower’s Signature Page]

 



 

 



 

LENDER’S COUNTERPART SIGNATURE PAGE
TO 

CONVERTIBLE PROMISSORY NOTE

 

The undersigned Lender agrees to be bound by the terms of the Convertible
Promissory Note of NanoVibronix, Inc., a Delaware corporation, executed by the
Borrower in favor of the undersigned Lender, and agrees to all of the terms
thereof.

 

March 29, 2019 GLOBIS CAPITAL PARTNERS, L.P.

 

Address:   By: /s/Paul Packer  



    Name: Paul Packer       Title: Managing Partner  

 

[Convertible Promissory Note - Lender’s Signature Page]

 

 

 